Citation Nr: 0108448	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  99-17 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
status post left ear tympanic perforation with hearing loss, 
to include the issue of whether the December 1, 1998, 
reduction in the rating from 20 percent to noncompensable was 
proper.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from February 1953 to 
January 1955.  

This matter arises from a March 1998 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which proposed to decrease the 
veteran's 20 percent evaluation for status post left ear 
tympanic perforation with hearing loss to noncompensable.  By 
rating decision of September 1998, the veteran's rating was 
reduced to noncompensable, effective December 1, 1998.  The 
veteran filed a notice of disagreement (NOD) in 
September 1998, and the present appeal ensued.  


FINDINGS OF FACT

1.  Results of the December 1997 VA audiometric examination 
correspond to a level II hearing in the left ear, under the 
criteria in effect prior to and after June 1999.  

2.  Results of the March 1999 VA audiometric examination 
correspond to a level III hearing in the left ear, under the 
old and new criteria.  

3.  The veteran's status post left ear tympanic perforation 
with hearing loss is manifested by mastoiditis without 
suppuration or aural polyps.

4.  In March 1998, the RO proposed the reduction of the 20 
percent rating in effect for status post left ear tympanic 
perforation with hearing loss to noncompensable, and the 
veteran was notified of the proposed reduction.

5.  By rating decision of September 1998, the veteran's 20 
percent rating in effect for status post left ear tympanic 
perforation with hearing loss was reduced to noncompensable, 
effective December 1, 1998.  

6.  In reducing the disability rating for status post left 
ear tympanic perforation with hearing loss , the RO 
considered all applicable rating criteria.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
status post left ear tympanic perforation with hearing loss 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.85, Diagnostic Codes 6100, 6200, 6211 
(1998 and 2000).  

2.  The criteria for reduction of the 20 percent evaluation 
for status post left ear tympanic perforation with hearing 
loss to noncompensable have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.344, 4.1, 4.2, 4.7, Diagnostic 
Codes 6100, 6211 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist 

This claim arises from the veteran's claim for an increased 
evaluation for the aforementioned disability.  The claim for 
an increased evaluation for status post left ear tympanic 
perforation with hearing loss was filed in October 1996.  
There is no issue as to substantial completeness of the 
application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  

The veteran was accorded VA examinations for his status post 
left ear tympanic perforation with hearing loss in 
December 1997 and March 1999.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  

There is no indication of additional potentially relevant and 
available treatment records that the RO has not requested, 
and there is sufficient evidence to proceed with appellate 
review.  In this regard, in connection with his application 
for an increased evaluation, the veteran requested that his 
VA medical records be obtained and evaluated in connection 
with this claim.  This has been done.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§5103A); 


Increased Evaluation

Service connection for chronic suppurative otitis media, 
active, left ear, was granted by rating decision of 
June 1962.  A 10 percent evaluation was awarded, effective 
September 1961.  

By rating decision of December 1966, the RO proposed to 
reduce the veteran's 10 percent evaluation to noncompensable, 
effective March 1, 1967, pursuant to VAR 1105(E) (now 
codified as 38 C.F.R. § 3.105(e)).  The RO also 
recharacterized the disability as perforation of the left 
tympanic membrane.  By rating decision of February 1967, the 
December 1966 rating decision was confirmed and continued.  

In August 1993, the veteran underwent a VA audiology 
examination.  The examination of the left ear translated to a 
20 percent evaluation on Table VII.  By rating decision of 
October 1993, the RO increased the veteran's evaluation for 
his left ear condition from noncompensable to 20 percent, 
effective from May 26, 1993, the date of claim.  

In October 1996, the veteran filed a claim for an increased 
evaluation.  VA outpatient treatment reports were submitted 
to the RO and a December 1997 VA audiology examination was 
performed.  By rating decision of March 1998, pursuant to the 
aforementioned VA medical records, the RO proposed to reduce 
the veteran's 20 percent evaluation to noncompensable.  He 
was notified of the proposed reduction by letter of 
March 1998 and given 60 days to present additional evidence 
indicating why the rating should not be changed.  By rating 
decision of September 1998, the veteran's 20 percent 
evaluation for status post left ear tympanic perforation with 
hearing loss was reduced to noncompensable, effective 
December 1, 1998.  

The noncompensable evaluation has been in effect since that 
date. 

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2000).  For a claim for an increased 
rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2000), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  

The veteran's status post left ear tympanic perforation with 
hearing loss is presently rated as hearing loss under 
Diagnostic Code 6100.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. § Part 4 (1998), including the rating 
criteria for evaluating a hearing loss disorder.  This 
amendment was effective June 10, 1999.  See 64 Fed. Reg. 
25202 through 25210 (May 11, 1999).  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Pursuant to VAOPGCPREC 3-2000, where a regulation is 
amended during the pendency of an appeal, the Board must 
first determine whether the amended regulation is more 
favorable to the claimant than the prior regulation, and, if 
it is, the Board must apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change, and the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  

The new regulations were not in effect when the rating 
decision on appeal was made, but the veteran has been 
notified of the new regulations in the September 1999 
supplemental statement of the case (SSOC) indicating that the 
RO has considered the new regulations.  Therefore, the 
veteran is not prejudiced by the Board's consideration of the 
new regulations.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Additionally, the amended regulations did not result 
in any substantive changes.  Essentially, the old and new 
regulations for evaluating a hearing loss disorder are 
identical.  See 64 Fed. Reg. 25202 (May 11, 1999) (discussing 
the method of evaluating hearing loss based on the results of 
puretone audiometry results and the results of a controlled 
speech discrimination test and indicating that there was no 
proposed change in this method of evaluation). 

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2000).  
Under these criteria, evaluations of hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
See 38 C.F.R. § 4.85(a) and (d) (2000).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and 4.87, 
Diagnostic Code 6100; Table VI (1998 and 2000); 38 C.F.R. 
§ 4.85(b) and (e) (1998 and 2000).  The amended regulations 
changed the title of Table VI from "Numeric Designations of 
Hearing Impairment" to "Numeric Designations of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination."  See 64 Fed. Reg. 25202 (May 11, 1999).  
Moreover, Table VII was amended in that hearing loss is now 
rated under a single code, that of Diagnostic Code 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999).

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds in the specified frequencies of 
1000, 2000, 3000, and 4000 hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects the fact that 
with a 55-decibel threshold level (the level at which speech 
becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 hertz and 70 decibels or more at 2000 hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  The amended regulations changed the title of Table VIa 
from "Average Puretone Decibel Loss" to "Numeric 
Designation of Hearing Impairment Based Only on Puretone 
Threshold Average."  See 64 Fed. Reg. 25202 (May 11, 1999). 

The veteran underwent a VA audiology examination in 
December 1997.  This examination revealed an average pure 
tone threshold at 1000, 2000, 3000, and 4000 hertz of 53 
decibels in the left ear, with speech recognition ability of 
86 percent.  The audiological evaluation indicated a mild to 
severe mixed type hearing loss from 500 Hz to 4000 Hz with 
slightly reduced speech recognition ability.  Immittance 
tests were not performed due to tympanic membrane 
perforation.  Another VA examination performed at the same 
time revealed the typanum, auricle, external canal, and 
mastoid were normal and the tympanic membrane perforation was 
present in the anterior aspect of the left tympanic membrane.  
There was no other condition due to the perforation and no 
active disease was present in the middle or inner ear.  The 
diagnosis was chronic otitis media, left, with an anterior 
tympanic membrane perforation.  

In March 1999, the veteran underwent a VA audiology 
examination.  This examination revealed an average pure tone 
threshold at 1000, 2000, 3000, and 4000 hertz of 61 decibels 
in the left ear, with speech recognition ability of 86 
percent.  The diagnosis was moderate to severe mixed hearing 
loss from 500 Hz to 4000 Hz, with reduced word recognition 
score.  

VA outpatient treatment records from 1993 to 1998 were 
obtained and associated with the claims folder.  These 
medical records show treatment at the ears, nose and throat 
(ENT) clinic for left ear tympanic perforation.  In May 1993, 
he was seen with the complaint of recurrent draining from his 
left ear.  He was prescribed drops which resolved the 
problem.  On follow-up in June 1993, the external auditory 
canal on the left was clear.  There was an inferior left 
tympanic membrane perforation.  The assessment was tympanic 
membrane perforation and recurrent otitis media.  In August 
1993, external auditory canal was clear and dry.  In October 
1993, there was no discharge from the left ear.  In October 
1994, the ear was again noted to be dry.  In April 1995, the 
veteran reported no problems with his long-standing tympanic 
membrane perforation and no otorrhea or otitis media.  In an 
October 1995 treatment note, an apparent transcription error 
refers to a history of right tympanic membrane perforation, 
apparently in error as the impression refers to left tympanic 
membrane perforation.  On examination, middle ear mucosa were 
normal looking, and the perforation was dry.  In a June 1996 
treatment note, the veteran's left external auditory canal 
was normal.  In July 1997, x-ray examination showed sclerosis 
of the left mastoid.  The diagnostic impression was chronic 
left mastoiditis.  In October 1997, the veteran complained of 
left ear drainage.  The examination showed left tympanic 
membrane perforation.  No mention was made of drainage.  The 
impression was left chronic otitis.

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of § 3.383.  

In this case, the veteran's December 1997 VA evaluation for 
left ear hearing loss corresponds to a level II hearing in 
the left ear, pursuant to the Rating Schedule.  The 
March 1999 VA evaluation for left ear hearing loss 
corresponds to a level III hearing.  Since the veteran is not 
service-connected for hearing loss in his right ear, that ear 
is assigned a level I for hearing impairment.  A level II 
hearing loss combined with a level I hearing loss equates to 
a noncompensable evaluation.  A level III hearing loss 
combined with a level I hearing loss also equates to a 
noncompensable evaluation.  38 C.F.R. § 4.85.  Under these 
circumstances, there is no basis for assignment of a 
compensable evaluation for the veteran's hearing loss.  

The assignment of a specific disability evaluation for 
hearing loss is achieved by the mechanical application of the 
Rating Schedule to the numeric designations assigned, after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Based on the foregoing, a 
compensable evaluation for left ear hearing loss is not 
warranted.  

The provisions of 4.86(a) do not apply to the veteran's 
situation as the audiometric results in 1998 did not show 
puretone thresholds of 55 decibels or greater in the relevant 
frequencies for both ears.  The provisions of 38 C.F.R. 
§ 4.86(b) are also not for application because puretone 
threshold were not 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000 hertz.

The veteran may also be evaluated under Diagnostic Code 6211, 
for perforation of a tympanic membrane.  However, that rating 
is no more than a noncompensable evaluation.  Therefore, a 
compensable evaluation is also not warranted under that 
diagnostic code.  

The veteran may also be evaluated under Diagnostic Code 6200, 
for chronic suppurative otitis media, mastoiditis, or 
cholesteatoma.  The veteran was initially granted service 
connection for chronic suppurative otitis media.  The 
disability was recharacterized to take into account his 
perforated tympanic membrane and hearing loss.  A ten percent 
rating would be appropriate under Diagnostic Code 6200 for 
chronic suppurative otitis media or mastoiditis during 
suppuration or with aural polyps.  Although there is evidence 
of mastoiditis on VA x-ray in July 1997, there is no evidence 
of suppuration or aural polyps.  On only two occasions over a 
five year period was there a mention of drainage or possible 
drainage in the veteran's treatment records.  The 
preponderance of the evidence is against assigning a separate 
ten percent evaluation on the basis of mastoiditis or otitis 
media manifested by suppuration or aural polyps.  
Accordingly, the criteria for a compensable rating under that 
code are not met.


Rating reduction

By rating decision of March 1998, a reduction from 20 percent 
to a noncompensable evaluation for the veteran's service-
connected status post left ear tympanic perforation was 
proposed.  By letter of the same month, the veteran was 
informed of the proposed rating reduction.  He was given 
30 days to request a personal hearing and 60 days to submit 
additional evidence to show why the reduction should not be 
made.  By rating decision of September 1998, the rating for 
status post left ear tympanic perforation  strain was reduced 
from 20 percent to noncompensable, effective from December 1, 
1998.  The veteran received written notice of this action by 
letter in September 1998.

If a rating has been in effect for five years or more, the 
provisions of 38 C.F.R. § 3.344(a) must be complied with in 
any rating reduction.  38 C.F.R. § 3.344(c) (2000).  This 
provision requires that there be material improvement in the 
disability before there is any rating reduction.  In 
addition, it is essential that the entire record of 
examinations and the medical-industrial history be reviewed 
to ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
See Peyton v. Derwinski, 1 Vet. App. 282, 286-87 (1992).  As 
discussed above, the 20 percent evaluation for the veteran's 
left ear disability had been in effect since May 1993.  The 
proposed reduction would be effective December 1, 1998;  more 
than 5 years since the 20 percent evaluation was granted.  As 
such, the pertinent matter at issue is whether material 
improvement in the veteran's disability was demonstrated in 
order to warrant a reduction in such compensation benefits.  
See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. 
Brown, 5 Vet. App. 413 (1993).

VA regulations provide that, where reduction in evaluation of 
a service-connected disability is considered warranted, and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared, setting forth all material facts and reasons. 38 
C.F.R. § 3.105(e) (2000).  This was done in the instant case.  
The RO issued a rating decision in March 1998 proposing the 
reduction in the veteran's 20 percent disability evaluation 
for status post left ear tympanic perforation, and he was 
properly notified in that same month of the proposed action.

Furthermore, the regulations provide that the veteran is to 
be notified of the contemplated action (reduction or 
discontinuance), given detailed reasons therefor, and given 
60 days for the presentation of additional evidence to show 
that compensation payments should be continued at their 
present level.  The veteran is also to be informed that he 
may request a predetermination hearing, provided that the 
request is received by the VA within 30 days from the date of 
the notice. If additional evidence is not received within the 
60 day period and no hearing is requested, final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the veteran expires.  
38 C.F.R. § 3.105(e), (h) (2000).

In this case, the RO furnished the veteran appropriate notice 
of the proposed rating reduction for his hearing loss 
disability in March 1998.  No request for a hearing or 
submission of additional evidence was received within the 
required time periods.  

Under applicable criteria, rating agencies will handle cases 
affected by change of medical findings or diagnosis so as to 
produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations 
governing disability compensation and pension.  It is 
essential that the entire record of examinations and the 
recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  Ratings on account of diseases subject to 
temporary or episodic improvement, e.g., manic depressive or 
other psychotic reaction, epilepsy, bronchial asthma, gastric 
or duodenal ulcer, many skin diseases, etc., will not be 
reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Moreover, though material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life. 38 C.F.R. § 3.344(a); see Kitchens v. 
Brown, 7 Vet. App. 320; Brown v. Brown, 5 Vet. App. 413.

The provisions above apply to ratings which have continued for long 
periods at the same level (five years or more).  They do not apply 
to disabilities which have not become stabilized and are likely to 
improve.  Re-examinations disclosing improvement, physical or 
mental, in these disabilities will warrant reduction in rating.  38 
C.F.R. § 3.344(c) (2000).

The reduction in rating from 20 percent to noncompensable for 
the veteran's status post left tympanic perforation with 
hearing loss was proper.  The veteran underwent VA audiology 
examinations in December 1997 and again in March 1999.  Both 
of these examinations showed noncompensable hearing loss.  
Although the examiners were not provided the claims folder, 
the veteran's left ear tympanic perforation can be rated as 
no more than noncompensable, as there is no other level of 
rating provided for that disability.  As for hearing loss, 
the disability evaluation for hearing loss is achieved by a 
the mechanical application of the Rating Schedule to the 
numeric designations assigned, after audiometric evaluations 
are rendered.  These assignments, mechanical in nature, would 
be the same with or without evaluation of the claims folder.  
See Lendenmann v. Principi.  The veteran underwent two VA 
audiology examinations, and therefore, was not reduced on one 
examination.  These reexaminations disclosed improvement, and 
therefore, a reduction in rating is warranted.  


ORDER

The reduction in rating was proper, and entitlement to a 
compensable evaluation for status post left ear tympanic 
perforation with hearing loss is denied.  




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

